 



Exhibit 10.63
INTROGEN THERAPEUTICS, INC.
RESTRICTED STOCK PURCHASE AGREEMENT
     This Restricted Stock Purchase Agreement (the “Agreement”) is made on June
___, 2007 by and among Introgen Therapeutics, Inc., a Delaware corporation (the
“Company”), Gendux Pharmaceuticals, Ltd., an exempted company organized under
the laws of the Cayman Islands, a subsidiary of the Company (the “Issuer”), and
___ (the “Purchaser”).
     WHEREAS, the Company holds 150,000 Ordinary Shares, par value $0.00001 per
share, of the Issuer (the “Shares”);
     WHEREAS, the Company desires to sell and the Purchaser desires to buy ___
Shares, subject to the terms and conditions set forth in this Agreement and the
terms and conditions of the Memorandum of Articles of Association of Issuer (the
“Articles”);
     WHEREAS, the Board of Directors of the Company has obtained, reviewed and
evaluated (i) a valuation analysis issued by CRA International, a third party
firm retained by the Company to review the value of Issuer; and (ii) certain
other financial documents and information;
     NOW THEREFORE, in consideration of the mutual covenants and representations
set forth below, the Company, Issuer and Purchaser agree as follows:
     1. Purchase and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company agrees to sell to Purchaser and Purchaser agrees to
purchase from the Company at the Closing (as defined below) the Shares at a
price of $0.01 per share (the “Purchase Price”), for an aggregate purchase price
of $___. The Purchase Price may be paid in cash by wire transfer or check,
cancellation of indebtedness, provision of services or any other method of
payment permissible under applicable law and approved by the Company’s Board of
Directors (or any combination of such methods of payment).
     2. Closing. The purchase and sale of the Shares shall occur at a closing
(the “Closing”) to be held on the date first set forth above, or at any other
time mutually agreed upon by the Company and Purchaser. The Closing will take
place at the principal office of the Company or at such other place as shall be
designated by the Company. At the Closing, Purchaser shall purchase in exchange
for services (and the parties hereto hereby acknowledge and agree that the value
of the services rendered and the promise to render services over the vesting
period set forth in Section 4 is sufficient consideration for the purchase of
the Shares and is at least equal to the Purchase Price).
     3. Repurchase Option.
          A. In the event the Purchaser ceases to be an employee, consultant,
advisor, officer or director of the Issuer or the Company (a “Service Provider”)
for any or no reason, including, without limitation, by reason of Purchaser’s
death or disability (as defined in Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”), “Disability”), resignation or involuntary
termination, the Company shall, from such time (as determined by the Company in
its discretion), have the right, but not the obligation (the “Termination
Repurchase Option”), for a period of 90 days from the date Purchaser ceases to
be a Service Provider as such date is determined by the Company, to repurchase
any Shares which have not yet been released from the Termination Repurchase
Option (the “Unreleased Shares”) at a price per share equal to the lesser of
(x) the fair market value of the shares at the time the Termination Repurchase
Option is exercised, as determined by the Company’s board of directors and
(y) the Purchase Price (the “Repurchase

 



--------------------------------------------------------------------------------



 



Price”). The Termination Repurchase Option shall be exercised by the Company by
delivering written notice to the Purchaser or, in the event of the Purchaser’s
death, the Purchaser’s executor and, at the Company’s option, (i) by delivering
to the Purchaser or the Purchaser’s executor a check in the amount of the
aggregate Repurchase Price, or (ii) by canceling an amount of the Purchaser’s
indebtedness to the Company equal to the aggregate Repurchase Price, or (iii) by
a combination of (i) and (ii) such that the combined payment and cancellation of
indebtedness equals the aggregate Repurchase Price. Upon delivery of such notice
and the payment of the aggregate Repurchase Price, the Company shall (upon entry
in the register of the members or the Issuer) become the legal and beneficial
owner of the Unreleased Shares being repurchased and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Unreleased Shares being repurchased by
the Company. Issuer agrees to transfer into the name of the Company, any
Unreleased Shares being repurchased pursuant to this section.
          B. The Company in its sole discretion may assign all or part of the
Termination Repurchase Option to one or more employees, officers, directors or
stockholders of the Company or other persons or organizations.
     4. Release of Shares from Repurchase Option; Vesting.
          A. So long as the Purchaser’s continuous status as a Service Provider
has not yet terminated, each month following the date of this Agreement, 1/12th
of the total number of Shares shall be released from the Termination Repurchase
Option on the corresponding day of each such month after the date of this
Agreement (or if there is no corresponding day in any such month, on the last
day of such month), until all Shares have been released as of the first
anniversary of this Agreement. Notwithstanding the foregoing, in the event of a
Change of Control (as defined below) of the Company or the Issuer, 100% of the
total number of Shares that have not been released from the Termination
Repurchase Option, shall be released from the Termination Repurchase Option
immediately prior to the consummation of such Change of Control, provided that
the Purchaser’s continuous status as a Service Provider has not been terminated
prior to such time.
          B. For purposes of this Agreement, a “Change of Control” means either:
               (1) the acquisition of the Company or the Issuer, as applicable,
by another entity by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation or
stock transfer, but excluding any such transaction effected primarily for the
purpose of changing the domicile of the Company or the Issuer, as applicable),
unless the Company’s or the Issuer’s, as applicable, stockholders, shareholders
of record immediately prior to such transaction or series of related
transactions hold, immediately after such transaction or series of related
transactions, at least 50% of the voting power of the surviving or acquiring
entity (provided that the sale by the Company or the Issuer, as applicable, of
its securities for the purposes of raising additional funds shall not constitute
a Change of Control hereunder); or
               (2) a sale of all or substantially all of the assets of the
Company or the Issuer, as applicable.
     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Purchaser
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Purchaser’s benefits under this Agreement shall be
either
          A. delivered in full, or

-2-



--------------------------------------------------------------------------------



 



          B. delivered as to such lesser extent which would result in no portion
of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Purchaser on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
     Unless the Company and the Purchaser otherwise agree in writing, any
determination required under this section shall be made in writing by an
independent accounting or consulting firm selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon the
Purchaser, the Issuer and the Company for all purposes. For purposes of making
the calculations required by this section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company, the Issuer and the Purchaser
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section.
     6. Restrictions on Transfer.
          A. The Purchaser shall not sell, pledge, assign, hypothecate,
transfer, encumber or otherwise dispose of the Shares, or any beneficial
interest therein (“Transfer”), other than by will or by the laws of descent or
distribution or a transaction described in Section 6.G, until (i) such Transfer
is approved in writing by the Issuer’s Board of Directors, or the compensation
committee thereof, prior to such Transfer, (ii) immediately prior to a Change of
Control subject to Section 9 and only in connection with such Change of Control,
or (iii) the second anniversary of the date that Purchaser ceases to be a
Service Provider.
          B. The Purchaser hereby makes the investment representations listed on
Exhibit A to the Company and the Issuer as of the date of this Agreement and as
of the date of the Closing, and agrees that such representations are
incorporated into this Agreement by this reference, such that the Company and
the Issuer may rely on them in issuing the Shares. Purchaser understands and
agrees that the Issuer shall cause the legends set forth below, or substantially
equivalent legends, to be placed upon any certificate(s) evidencing ownership of
the Shares, if any, together with any other legends that may be required by the
Company, the Issuer or by applicable state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A RIGHT OF FIRST REFUSAL, A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC
OFFERING, A VOTING AGREEMENT AND REPURCHASE OPTIONS HELD BY THE ISSUER OR ITS
ASSIGNEE(S) AS SET FORTH IN THE RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE
ISSUER AND THE

-3-



--------------------------------------------------------------------------------



 



ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST
REFUSAL, VOTING AGREEMENT, LOCK-UP PERIOD AND REPURCHASE OPTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.
          C. Stop-Transfer Notices. Purchaser agrees that to ensure compliance
with the restrictions referred to herein, the Issuer may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Issuer
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          D. Refusal to Transfer. The Purchaser acknowledges that the directors
of the Issuer shall not (i) transfer on the books of the Issuer any Shares that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or applicable laws, or (ii) treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.
          E. Lock-Up Period. Purchaser hereby agrees that Purchaser shall not
sell, offer, pledge, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, grant any right or warrant to purchase,
lend or otherwise transfer or encumber, directly or indirectly, any Shares or
other securities of the Issuer, nor shall Purchaser enter into any swap, hedging
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Shares or other securities of the
Company, during the period from the filing of the first registration statement
of the Issuer filed under the Securities Act of 1933, as amended (the
“Securities Act”) or for the purposes of Directive 2003/71/EC on prospectuses or
an admission document for the purposes of the AIM Rules for Companies published
by London Stock Exchange PLC, by and in relation to the Issuer, that includes
securities to be sold by or on behalf of the Issuer in an underwritten public
offering or institutional placing (an “Initial Public Offering”) through the end
of the 180-day period following the effective date of such registration
statement or the publication date of any such prospectus or admission document
(or such other period as may be requested by the Issuer or the underwriters to
accommodate regulatory restrictions on (i) the publication or other distribution
of research reports and (ii) analyst recommendations and opinions). Purchaser
further agrees, if so requested by the Issuer or any representative of its,
sponsors, nominated advisers, brokers or underwriters, as applicable, to enter
into such person’s standard form of “lockup” or “market standoff” agreement in a
form satisfactory to the Issuer and such person. The Issuer may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of any such restriction period.
          F. Unreleased Shares. No Unreleased Shares subject to the Termination
Repurchase Option contained in Section 3 of this Agreement, nor any beneficial
interest in such Shares, shall be sold, gifted, transferred, encumbered or
otherwise disposed of in any way (whether by operation of law or otherwise) by
the Purchaser, other than as expressly permitted or required by Section 3.
          G. Exception for Certain Family Transfers. Notwithstanding anything to
the contrary contained elsewhere in this section, the Purchaser may transfer any
or all of the Shares during the Purchaser’s lifetime or on the Purchaser’s death
by will or intestacy to (i) the Purchaser’s spouse; (ii) the Purchaser’s lineal
descendants or antecedents, siblings, aunts, uncles, cousins, nieces and nephews
(including adoptive relationships and step relationships), and their spouses;
(iii) the lineal descendants or antecedents, siblings, cousins, aunts, uncles,
nieces and nephews of Purchaser’s spouse (including adoptive relationships and
step relationships), and their spouses; (iv) a trust or other similar estate
planning vehicle for the benefit of the Purchaser or any such person; or (v) any
charitable or non-profit entity for charitable purposes; provided that,

-4-



--------------------------------------------------------------------------------



 



in each such case, the transferee agrees in writing to receive and hold the
Shares so transferred subject to all of the provisions of this Agreement,
including but not limited to this section, there shall be no further transfer of
such Shares except in accordance with the terms of this section, such transferee
grants to any member of the Board of Directors of the Issuer an irrevocable
proxy referenced in Section 10, and shall execute a Charge Over Shares
referenced in Section 7; and provided further, that without the prior written
consent of the Company, which may be withheld in the sole discretion of the
Company, no more than three transfers may be made pursuant to this section,
including all transfers by the Purchaser and all transfers by any transferee.
     7. Share Charge. As security for the faithful performance of this
Agreement, Purchaser agrees to execute and deliver to the Company the Charge
Over Shares in the form of Exhibit B attached to this Agreement as soon as
practicable following the execution of this Agreement. Purchaser understands
that no Shares shall be issued pursuant to this Agreement until the Company
shall have received such executed Charge Over Shares.
     8. Tax Consequences. The Purchaser has reviewed with the Purchaser’s own
tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Purchaser is
relying solely on such advisors and not on any statements or representations of
the Company, the Issuer or any of their respective agents. The Purchaser
understands that the Purchaser (and not the Company nor the Issuer) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement. The Purchaser understands that Section 83 of the
Code, taxes as ordinary income the difference between the purchase price for the
Shares and the fair market value of the Shares as of the date any restrictions
on the Shares lapse. In this context, “restriction” includes, without limitation
the right of the Company to buy back the Shares pursuant to the Termination
Repurchase Option. The Purchaser understands that the Purchaser may elect to be
taxed at the time the Shares are purchased rather than when and as the
Repurchase Option expires by filing an election under Section 83(b) of the Code
with the IRS within 30 days from the date of purchase. THE FORM FOR MAKING THIS
SECTION 83(B) ELECTION IS ATTACHED TO THIS AGREEMENT AS EXHIBIT D AND THE
PURCHASER (AND NOT THE COMPANY, THE ISSUER NOR ANY OF THEIR RESPECTIVE AGENTS)
SHALL BE SOLELY RESPONSIBLE FOR APPROPRIATELY FILING SUCH FORM, EVEN IF THE
PURCHASER REQUESTS THE COMPANY OR ITS AGENTS TO MAKE THIS FILING ON PURCHASER’S
BEHALF.
     9. Drag-Along Obligations.
          A. In the event the Issuer’s Board of Directors approves a Change of
Control of the Issuer, the Board of Directors of the Issuer shall give notice
(the “Corporate Transaction Notice”) to Purchaser (together with their
transferees, successors and assigns) stating that the Board of Directors of the
Issuer has approved such Change of Control. The Corporate Transaction Notice
also shall set forth the name and address of the person or entity proposing to
buy the Issuer, its assets or its capital stock (the “Acquisition Offeror”) and
shall summarize the basic terms of the proposed Change of Control. Any Corporate
Transaction Notice may be rescinded by the Board of Directors of the Issuer by
delivering written notice thereof to the Purchaser.
          B. As soon as practicable after receipt of the Corporate Transaction
Notice, the Purchaser shall take all lawful action reasonably necessary and
requested by the Issuer to complete the Change of Control, including without
limitation (A) the voting of all Shares of the Issuer held by the Purchaser in
favor of the Change of Control of the Issuer and the waiver of any dissenter’s
or appraisal rights or other rights granted to minority shareholders) under
applicable law in connection with the Change of Control of the Issuer, (B) if so
requested, the surrender to the Acquisition Offeror of certificates, if any,

-5-



--------------------------------------------------------------------------------



 



representing all Shares and all instruments, if any, representing convertible
securities of the Issuer held by the Purchaser, properly endorsed for transfer
to the Acquisition Offeror against payment of the sale price for such Shares or
such convertible securities in the Change of Control of the Issuer, and (C) the
execution of all sale, liquidation and other agreements in the form reasonably
requested (containing, among other things, reasonable and customary
representations and warranties relating to the valid title to such Shares free
and clear of any liens, claims, encumbrances and restrictions of any kind (other
than those arising hereunder) and such Purchaser’s power, authority, and right
to enter into and consummate such purchase or merger agreement without violating
any other agreement, which representations and warranties shall be substantially
similar in all material respects to the representations and warranties made by
other shareholders) of the Issuer that hold an equal or greater percentage of
the Issuer’s Shares. Each such Purchaser hereby agrees, after having received a
Corporate Transaction Notice, not to exercise any dissenter’s or appraisal
rights or other rights granted to minority shareholders) under applicable law in
connection with the Change of Control of the Issuer.
          C. The obligations of the Purchaser pursuant to this Section 9 are
subject to the satisfaction of the following conditions:
               (1) Upon the consummation of the Change of Control of the Issuer,
the Purchaser shall be entitled to receive the same proportion, if any, of the
aggregate consideration from such Change of Control that the Purchaser would
have received if such aggregate consideration had been distributed by the Issuer
to the shareholders of the Issuer in complete liquidation pursuant to the rights
and preferences set forth in the Articles as in effect immediately prior to such
Change of Control (giving effect to applicable orders of priority and the
exercise price of all warrants and options);
               (2) If any shareholder of the Issuer is given an option as to the
form of consideration to be received by such shareholder of the Issuer, all
holders of such class or classes will be given the same option;
               (3) Purchaser shall not be obligated to make any out-of-pocket
expenditure prior to the consummation of the Change of Control of the Issuer or
to pay more than his pro rata share (based on the amount of consideration
received) of reasonable expenses incurred for the benefit of all shareholders
and are not otherwise paid by the Issuer or the acquiring party (costs incurred
by or on behalf of Purchaser for his sole benefit will not be considered costs
of the transaction hereunder); provided, that Purchaser’s liability for such
expenses shall be capped at the aggregate consideration received by such
Purchaser for his Shares of the Issuer; provided, further that Purchaser shall
not be responsible for any such expenses unless all shareholders are similarly
responsible for their pro rata portion of such expenses; and
               (4) The Purchaser shall be required to provide representations or
indemnities in connection with the Change of Control of the Issuer only
concerning Purchaser’s valid ownership of his Shares of the Issuer, free and
clear of all liens and encumbrances other than those arising under applicable
securities laws, and each such Purchaser’s power, authority, and right to enter
into and consummate such purchase or merger agreement without violating any
other agreement and then in each case, Purchaser shall not be liable for more
than his pro rata share (based upon the amount of consideration received) of any
liability for misrepresentation or indemnity and such liability shall not exceed
the total purchase price received by Purchaser for his Shares of the Issuer.
          D. Termination of Drag Along Obligations. This Section 9 shall
terminate as to all Shares purchased hereunder upon the closing of a Change of
Control of the Company or the Issuer or an Initial Public Offering of the
Issuer.

-6-



--------------------------------------------------------------------------------



 



     10. Grant of Proxy. To ensure the performance of Purchaser with the
agreements set forth herein, and in further consideration of and as a condition
to this sale to Purchaser, the Purchaser agrees to execute and deliver to the
Company the Irrevocable Proxy in the form of Exhibit C attached to this
Agreement as soon as practicable following the execution of this Agreement.
Purchaser understands that no Shares shall be issued pursuant to this Agreement
until the Company shall have received such executed Irrevocable Proxy.
     11. General Provisions.
          A. Choice of Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of Texas.
          B. Integration. This Agreement, including all exhibits hereto,
represents the entire agreement between the parties with respect to the purchase
of the Shares by the Purchaser and supersedes and replaces any and all prior
written or oral agreements regarding the subject matter of this Agreement
including, but not limited to, any representations made during any interviews,
relocation discussions or negotiations whether written or oral.
          C. Notices. Any notice, demand, offer, request or other communication
required or permitted to be given by either the Company, the Issuer or the
Purchaser pursuant to the terms of this Agreement shall be in writing and shall
be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one business day after being delivered by facsimile
(with receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service or (v) four days after being
deposited in the U.S. mail, First Class with postage prepaid and return receipt
requested, and addressed to the parties at the addresses provided to the Company
(which the Company agrees to disclose to the other parties upon request) or such
other address as a party may request by notifying the other in writing.
          D. Successors. Any successor to the Company or the Issuer (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s or the Issuer’s, as
applicable, business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company or the Issuer, as
applicable, would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” or
“Issuer” shall include any successor to such entity’s business and/or assets
which executes and delivers the assumption agreement described in this section
or which becomes bound by the terms of this Agreement by operation of law.
Subject to the restrictions on transfer set forth in this Agreement, this
Agreement shall be binding upon Purchaser and his or her heirs, executors,
administrators, successors and assigns.
          E. Assignment; Transfers. Except as set forth in this Agreement, this
Agreement, and any and all rights, duties and obligations hereunder, shall not
be assigned, transferred, delegated or sublicensed by the Purchaser without the
prior written consent of the Company.
          F. Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
nor prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted both parties hereunder are cumulative and shall
not constitute a waiver of either party’s right to assert any other legal remedy
available to it.
          G. Purchaser Investment Representations and Further Documents. The
Purchaser agrees upon request to execute any further documents or instruments
necessary or reasonably desirable in the

-7-



--------------------------------------------------------------------------------



 



view of the Company to carry out the purposes or intent of this Agreement,
including (but not limited to) the applicable exhibits and attachments to this
Agreement.
          H. Severability. Should any provision of this Agreement be found to be
illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable to the greatest extent permitted by law.
          I. Rights as Shareholder. Subject to the terms and conditions of this
Agreement, Purchaser shall have all of the rights of a shareholder of the Issuer
with respect to the Shares from and after the date that Purchaser delivers a
fully executed copy of this Agreement (including the applicable exhibits and
attachments to this Agreement) and full payment for the Shares to the Company,
and until such time as Purchaser disposes of the Shares in accordance with this
Agreement. Upon such transfer, Purchaser shall have no further rights as a
holder of the Shares so purchased except (in the case of a transfer to the
Company) the right to receive payment for the Shares so purchased in accordance
with the provisions of this Agreement, and Purchaser shall forthwith cause the
certificate(s), if any, evidencing the Shares so purchased to be surrendered to
the Company for transfer or cancellation.
          J. Adjustment for Stock Split. All references to the number of Shares
and the purchase price of the Shares in this Agreement shall be adjusted to
reflect any stock split, stock dividend or other change in the Shares which may
be made after the date of this Agreement.
          K. Employment at Will. PURCHASER ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THIS AGREEMENT IS EARNED ONLY BY CONTINUING
SERVICE AS A SERVICE PROVIDER AT WILL (AND NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, OR FOR ANY PERIOD AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT OR
THE ISSUER’S RIGHT TO TERMINATE PURCHASER’S RELATIONSHIP WITH THE COMPANY OR
ISSUER AT ANY TIME, WITH OR WITHOUT CAUSE OR NOTICE.
          L. Reliance on Counsel and Advisors. Purchaser acknowledges that
Wilson Sonsini Goodrich & Rosati, Professional Corporation, and Wilson & Varner,
LLP are representing only the Company and the Issuer in this transaction.
Purchaser acknowledges that he or she has had the opportunity to review this
Agreement, including all attachments hereto, and the transactions contemplated
by this Agreement with his or her own legal counsel, tax advisors and other
advisors. Purchaser is relying solely on his or her own counsel and advisors and
not on any statements or representations of the Company or its agents for legal
or other advice with respect to this investment or the transactions contemplated
by this Agreement.
          M. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages shall be binding originals.
(signature page follows)

-8-



--------------------------------------------------------------------------------



 



     The parties represent that they have read this Agreement in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understand this Agreement. The Purchaser agrees to notify
the Company of any change in his or her address below.

                      [NAME]           INTROGEN THERAPEUTICS, INC.    
 
                            By:                           Signature          
Signature    
 
                   
 
           
 
Print Name    
 
                   
 
           
 
Print Title    
 
                    Address:                
 
                                                                               
                             
 
                    GENDUX PHARMACEUTICALS, LTD.                
 
                   
By:
   
 
Signature                
 
                   
 
                                      Print Name                
 
                   
 
                                      Print Title                

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INVESTMENT REPRESENTATION STATEMENT

         
PURCHASER
  :                                           
 
       
COMPANY
  :   Introgen Therapeutics, Inc.
 
       
ISSUER
  :   Gendux Pharmaceuticals, Ltd.
 
       
SECURITY
  :   Ordinary Shares
 
       
AMOUNT
  :                        shares
 
       
DATE
  :   June ___, 2007

     In connection with the purchase of the above-listed shares, I, the
undersigned purchaser, represent to the Company and the Issuer as follows:
     1. The Company and Issuer may rely on these representations. I understand
that the Company’s sale of the shares to me has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), because the Company
believes, relying in part on my representations in this document, that an
exemption from such registration requirement is available for such sale. I
understand that the availability of this exemption depends upon the
representations I am making to the Company and the Issuer in this document being
true and correct.
     2. I am purchasing for investment. I am purchasing the shares solely for
investment purposes, and not for further distribution. My entire legal and
beneficial ownership interest in the shares is being purchased and shall be held
solely for my account, except to the extent I intend to hold the shares jointly
with my spouse. I am not a party to, and do not presently intend to enter into,
any contract or other arrangement with any other person or entity involving the
resale, transfer, grant of participation with respect to or other distribution
of any of the shares. My investment intent is not limited to my present
intention to hold the shares for the minimum capital gains period specified
under any applicable tax law, for a deferred sale, for a specified increase or
decrease in the market price of the shares, or for any other fixed period in the
future.
     3. I can protect my own interests. I can properly evaluate the merits and
risks of an investment in the shares and can protect my own interests in this
regard, whether by reason of my own business and financial expertise, the
business and financial expertise of certain professional advisors unaffiliated
with the Company or the Issuer with whom I have consulted, or my preexisting
business or personal relationship with the Company or Issuer or any of their
officers, directors or controlling persons.
     4. I am informed about the Company and the Issuer. I am sufficiently aware
of the Issuer’s and the Company’s business affairs and financial condition to
reach an informed and knowledgeable decision to acquire the shares. I have had
opportunity to discuss the plans, operations and financial condition of the
Company and the Issuer with their respective officers, directors or controlling
persons, and have received all information I deem appropriate for assessing the
risk of an investment in the shares.

 



--------------------------------------------------------------------------------



 



     5. I recognize my economic risk. I realize that the purchase of the shares
involves a high degree of risk, and that the Issuer’s future prospects are
uncertain. I am able to hold the shares indefinitely if required, and am able to
bear the loss of my entire investment in the shares.
     6. I know that the shares are restricted securities. I understand that the
shares are “restricted securities” in that the Company’s sale of the Issuer’s
shares to me has not been registered under the Securities Act in reliance upon
an exemption for non-public offerings. In this regard, I also understand and
agree that:
          A. I must hold the shares indefinitely, unless any subsequent proposed
resale by me is registered under the Securities Act, or unless an exemption from
registration is otherwise available (such as Rule 144);
          B. Neither the Issuer nor the Company is under any obligation to
register any subsequent proposed resale of the shares by me; and
          C. the certificate, if any, evidencing the shares will be imprinted
with a legend which prohibits the transfer of the shares unless such transfer is
registered or such registration is not required in the opinion of counsel for
the Issuer.
     7. I am familiar with Rule 144. I am familiar with Rule 144 adopted under
the Securities Act, which in some circumstances permits limited public resales
of “restricted securities” like the shares acquired from an issuer in a
non-public offering. I understand that my ability to sell the shares under
Rule 144 in the future is uncertain, and will depend upon, among other things:
(i) the availability of certain current public information about the Issuer;
(ii) the resale occurring more than one year after my purchase and full payment
(within the meaning of Rule 144) for the shares; and (iii) if I am an affiliate
of the Issuer, or a non-affiliate who has held the shares less than two years
after my purchase and full payment: (A) the sale being made through a broker in
an unsolicited “broker’s transaction” or in transactions directly with a market
maker, as said term is defined under the Securities Exchange Act of 1934, as
amended, (B) the amount of shares being sold during any three-month period not
exceeding the specified limitations stated in Rule 144, and (C) timely filing of
a notice of proposed sale on Form 144, if applicable.
     8. I know that Rule 144 may never be available. I understand that the
requirements of Rule 144 may never be met, and that the shares may never be
saleable. I further understand that at the time I wish to sell the shares, there
may be no public market for the Issuer’s stock upon which to make such a sale,
or the current public information requirements of Rule 144 may not be satisfied,
either of which would preclude me from selling the shares under Rule 144 even if
the one-year minimum holding period had been satisfied.
     9. I know that I am subject to further restrictions on resale. I understand
that in the event Rule 144 is not available to me, any future proposed sale of
any of the shares by me will not be possible without prior registration under
the Securities Act, compliance with some other registration exemption (which may
or may not be available), or each of the following: (i) my written notice to the
Issuer containing detailed information regarding the proposed sale, (ii) my
providing an opinion of my counsel to the effect that such sale will not require
registration, and (iii) the Issuer notifying me that such opinion is reasonably
satisfactory to the Issuer. I understand that neither the Issuer nor its counsel
is obligated to provide me with any such opinion. I understand that although
Rule 144 is not exclusive, the Staff of the SEC has stated that persons
proposing to sell private placement securities other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk.

-2-



--------------------------------------------------------------------------------



 



     10. I know that I may have tax liability due to the uncertain value of the
shares. I understand that the Board of Directors believes its valuation of the
shares represents a fair appraisal of their worth, but that it remains possible
that, with the benefit of hindsight, the Internal Revenue Service may
successfully assert that the value of the shares on the date of my purchase is
substantially greater than the Board’s appraisal. I understand that any
additional value ascribed to the shares by such an IRS determination will
constitute ordinary income to me as of the purchase date, and that any
additional taxes and interest due as a result will be my sole responsibility
payable only by me, and that the Company need not and will not reimburse me for
that tax liability. I understand that if such additional value represents more
than 25% of my gross income for the year in which the value of the shares is
taxable, the IRS will have 6 years from the due date for filing the return (or
the actual filing date of the return if filed thereafter) within which to assess
me the additional tax and interest due.
     11. Residence. The address of my principal residence is set forth on the
signature page below. I am not a member of the public of the Cayman Islands.
     By signing below, I acknowledge my agreement with each of the statements
contained in this Investment Representation Statement as of the date first set
forth above, and my intent for the Company and the Issuer to rely on such
statements in issuing the shares to me.

             
 
           
 
     
 
[NAME]    
 
            Address of Purchaser’s Principal Residence:        
 
           
 
           
 
           
 
           
 
           
 
           

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
CHARGE OVER SHARES

 



--------------------------------------------------------------------------------



 



June __, 2007
 
(as Chargor)
and
INTROGEN THERAPEUTICS, INC.
(as Chargee)
CHARGE OVER SHARES
in
GENDUX PHARMACEUTICALS, LTD.
MAPLES and CALDER

 



--------------------------------------------------------------------------------



 



CHARGE AND ASSIGNMENT OF SHARES
THIS CHARGE AND ASSIGNMENT is made on this ____ day of June, 2007
BETWEEN:

(1)                                            (the “Chargor”) located at      
                                                                  
                                                                  
                                                            ; and   (2)  
Introgen Therapeutics, Inc., a company incorporated in the State of Delaware,
the registered office of which is at 301 Congress Avenue, Suite 1850, Austin,
Texas 78701 (“Chargee”).

WHEREAS:

(A)   Pursuant to the Agreement (as defined below), the Chargor has granted a
call option in favour of the Chargee, giving the Chargee the right (but not the
obligation) to purchase certain of the Charged Shares subject to the terms and
conditions set out in the Agreement.   (B)   It is a condition of the Agreement
that the Chargor enters into this charge and assignment of shares in the
Company.

IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION   1.1   In this Charge (except where the
context otherwise requires) words and expressions shall have the same meanings
assigned to them as defined in the Agreement and the following words and
expressions shall have the following meanings:

     
“Agreement”
  means the Restricted Stock Purchase Agreement dated on or about the date
hereof between the Chargor, the Chargee and the Company;
 
   
“Business Day”
  means any day which is not a Saturday or Sunday or a public holiday in the
place or at which the notice is left or sent.
 
   
“Charged Shares”
  means the Shares listed in Schedule 1, which are all registered in the name of
the Chargor;

 



--------------------------------------------------------------------------------



 



2

     
“Company”
  means Gendux Pharmaceuticals, Ltd., a company incorporated in the Cayman
Islands;
 
   
“Receiver”
  has the meaning given to it in Clause 9;
 
   
“Secured Obligations”
  means the obligations of the Chargor under the Agreement, including without
limitation its obligations under the Termination Repurchase Option (as defined
in the Agreement);
 
   
“Security Interest”
  means any mortgage, charge, pledge, lien, encumbrance, right of set off or any
security interest, howsoever created or arising;
 
   
“Shares”
  means ordinary shares of par value US$0.00001 each in the Company; and
 
   
“Termination Event”
  means any breach of, or a termination event, or event of default under the
Agreement or this Charge.

1.2   In this Charge:

  1.2.1  
any reference to a Recital, Clause or Schedule is to the relevant Recital,
Clause or Schedule of or to this Charge and any reference to a sub-clause or
paragraph is to the relevant sub-clause or paragraph of the Clause or Schedule
in which it appears;
    1.2.2   the clause headings are included for convenience only and shall not
affect the interpretation of this Charge;     1.2.3  
use of the singular includes the plural and vice versa;
    1.2.4  
use of any gender includes the other genders;
    1.2.5  
any phrase introduced by the terms “including”, “include”, “in particular” or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms; and
    1.2.6  
references to any document or agreement are to be construed as references to
such document or agreement as is in force for the time being and as amended,
varied supplemented, substituted or novated from time to time.

1.3   The Recitals and Schedules form part of this Charge and shall have effect
as if set out in full in the body of this Charge and any reference to this
Charge includes the Recitals and Schedules.   2   COVENANT TO PERFORM

The Chargor covenants with the Chargee that it will on demand discharge each of
the Secured Obligations when due to the Chargee.

 



--------------------------------------------------------------------------------



 



3

3   CHARGE   3.1   The Chargor hereby charges by way of first fixed charge as a
continuing security for the discharge of the Secured Obligations, all its right,
title, interest and benefit present and future in, to and under the Charged
Shares subject to the provisions for release of this Charge set out below.   3.2
  On the irrevocable and unconditional discharge of the Secured Obligations in
accordance with the terms of the Agreement, this Charge shall automatically,
without further action on behalf of the Chargor or the Chargee, be released and
extinguished.   4   COVENANTS BY THE CHARGOR

The Chargor covenants that, for so long as any Secured Obligations remain
outstanding:

4.1   it shall deliver to the Chargee as security in accordance with the terms
of this Charge, a blank, signed and undated transfer in respect of the Charged
Shares in form set out in the Appendix hereto along with the share
certificate(s) evidencing the Charged Shares (if any);   4.2   it shall not,
except with the written consent of the Chargee:

  4.2.1  
create or permit to exist over all or part of the Charged Shares (or any
interest therein) any Security Interest (other than created or expressly
permitted to be created under this Charge) whether ranking prior to, pari passu
with or behind the security contained in this Charge;
    4.2.2  
sell, transfer or otherwise dispose of the Charged Shares or any interest
therein or attempt or agree to so dispose (other than under this Charge);
    4.2.3  
permit any person other than the Chargor or the Chargee or the Chargee’s nominee
or nominees to be registered as, or become the holder of, the Charged Shares; or
    4.2.4  
vote in favour of a resolution to amend, modify or change the memorandum and
articles of association of the Company;

4.3   unless directed in writing to do so by the Chargee it shall not prove in a
liquidation or winding up of the Company until all the Secured Obligations are
discharged in full and if directed to prove by the Chargee (or if the Chargor
otherwise receives any payment or other benefit in breach of this Charge) the
Chargor shall hold all monies received by it on trust for the Chargee to satisfy
the Secured Obligations; and   4.4   until all of the Secured Obligations have
been discharged in full, it shall not claim payment whether directly or by
set-off, lien, counterclaim or otherwise of any amount which may be or has
become due to the Chargor by the Company other than as compensation for services
duly awarded by the Board of Directors of the Company, or as contemplated and/or
expressly permitted by the Agreement.

 



--------------------------------------------------------------------------------



 



4



5   REPRESENTATIONS AND WARRANTIES   The Chargor represents and warrants to the
Chargee and undertakes that:   5.1   the Chargor is the absolute sole legal and
beneficial owner of all of the Charged Shares free of all Security Interests,
encumbrances, trusts, equities and claims whatsoever (save those under this
Charge); and   5.2   this Charge constitutes its legal, valid, binding and
enforceable obligation and is a first priority security interest over the
Charged Shares effective in accordance with its terms.   6   POWER OF ATTORNEY

The Chargor hereby irrevocably and by way of security for the discharge of the
Secured Obligations and the performance of its obligations under this Charge and
the Agreement appoints the Chargee as its true and lawful attorney (with full
power to appoint substitutes and to sub-delegate) on behalf of the Chargor and
in the Chargor’s own name or otherwise, at any time and from time to time, to:

6.1   sign, seal, deliver and complete all transfers, renunciations, proxies,
mandates, assignments, deeds and documents and do all acts and things which the
Chargee may consider to be necessary or advisable to perfect or improve its
security over the Charged Shares; or   6.2   to give proper effect to the intent
and purposes of this Charge; or   6.3   to enable or assist in any way in the
exercise of any right or the enforcement thereof including any power of sale of
the Charged Shares (whether arising under this Charge or implied by statute or
otherwise).   7   CHARGEE’S RIGHTS AS TO SHARES

At any time after the occurrence of a Termination Event, the Chargee shall,
without prejudice to any other right or remedy available hereunder or under
applicable law, forthwith become entitled:

7.1   solely and exclusively to exercise all voting rights attaching to the
Charged Shares or any thereof and shall exercise such rights in such manner as
the Chargee may in its absolute discretion determine; and/or   7.2   solely and
exclusively to exercise all other rights and/or powers and/or discretions of the
Chargor in, to and under the Charged Shares pursuant to the memorandum and
articles of association of the Company; and/or   7.3   to receive and retain all
dividends and other distributions made on or in respect of the Charged Shares or
any thereof and any such dividends and other distributions received by the
Chargor after such time shall be held in trust by the Chargor for the Chargee
and be paid or transferred to the Chargee on demand to be applied towards the
discharge of the Secured Obligations; and/or

 



--------------------------------------------------------------------------------



 



5



7.4   without notice to, or further consent or concurrence by, the Chargor to
sell the Charged Shares or any part thereof by such method, at such place and
upon such terms as the Chargee may in its absolute discretion determine, with
power to postpone any such sale and in any such case the Chargee may exercise
any and all rights attaching to the Charged Shares as the Chargee in its
absolute discretion may determine and without being answerable for any loss
occasioned by such sale or resulting from postponement thereof or the exercise
of such rights; and/or   7.5   to date and deliver the documents delivered to it
pursuant to this Charge hereof as it considers appropriate and to take all steps
to register the Charged Shares in the name of the Chargee or its nominee or
nominees and to assume control as registered owner of the Charged Shares.   8  
RECEIVER

At any time after the occurrence of a Termination Event the Chargee may by
writing without notice to the Chargor appoint one or more person or persons as
the Chargee thinks fit to be a receiver (the “Receiver”) in relation to the
Charged Shares. Where the Chargee appoints two or more persons as Receiver, the
Receivers may act jointly or independently.

8.1   The Receiver may take such action in relation to the enforcement of this
Charge including, without limitation, to sell, charge or otherwise dispose of
the Charged Shares, to exercise any powers, discretion, voting or other rights
or entitlements in relation to the Charged Shares and generally to carry out any
other action which he may in his sole discretion deems necessary in relation to
the enforcement of this Charge.   8.2   The Receiver shall have, in addition to
the other powers set-out in this Clause, the following powers:

  8.2.1  
power to take possession of, collect and get in the Charged Shares and, for that
purpose, to take such proceedings as may seem to
    him to be expedient;
    8.2.2  
power to appoint an attorney or accountant or other professionally qualified
person to assist him in the performance of his functions;
    8.2.3  
power to bring or defend any action or other legal proceedings in the name of
and on behalf of the Chargor in respect of the Charged Shares;
    8.2.4  
power to do all acts and execute in the name and on behalf of the Chargor any
document or deed in respect of the Charged Shares;
    8.2.5  
power to make any payment which is necessary or incidental to the performance of
his functions;
    8.2.6  
power to make any arrangement or compromise on behalf of the Chargor in respect
of the Charged Shares;

 



--------------------------------------------------------------------------------



 



6



  8.2.7  
power to rank and claim in the insolvency or liquidation of the Company and to
receive dividends and to accede to agreements for the creditors of the Company;
    8.2.8  
power to present or defend a petition for the winding up of the Company; and
    8.2.9  
power to do all other things incidental to the exercise of the foregoing powers.

8.3   The Receiver shall be the agent of the Chargor and the Chargor alone shall
be responsible for his acts and defaults and liable on any contracts made,
entered into or adopted by the Receiver. The Chargee shall not be liable for the
Receiver’s acts, omissions, negligence or default, nor be liable on contracts
entered into or adopted by the Receiver.   9   APPLICATION OF MONIES   9.1   The
Chargee (and any Receiver) shall apply the monies received by it as a result of
the enforcement of the security:

  9.1.1  
first, in payment or satisfaction of the expenses related to enforcement of this
security (including without limitation the fees and expenses of the Receiver);
    9.1.2   second, in meeting claims of the Chargee in respect of the Secured
Obligations;     9.1.3   thirdly, in payment of the balance (if any) to the
Chargor.

9.2   The Chargee shall not be liable for any loss or damage occasioned by:

  9.2.1   any sale or disposal of the Charged Shares or an interest in the
Charged Shares; or     9.2.2   arising out of the exercise, or failure to
exercise, any of its powers under this Charge; or     9.2.3   any neglect or
default to pay any instalment or accept any offer or notify the Chargor of any
such neglect or default; or     9.2.4   any other loss of whatever nature in
connection with the Charged Shares.

10   PROTECTION OF PURCHASERS

No purchaser or other person dealing with the Chargee or its delegate shall be
bound to see or inquire whether the right of the Chargee to exercise any of its
powers has arisen or become exercisable or be concerned with notice to the
contrary, or be concerned to see whether the delegation by the Chargee pursuant
to the terms of this Charge shall have lapsed for any reason or been revoked.

11   CONTINUING SECURITY AND NON-MERGER   11.1   The security constituted by
this Charge shall be continuing and shall not be considered as satisfied or
discharged by any intermediate settlement of the whole or any part of the

 



--------------------------------------------------------------------------------



 



7

    Secured Obligations or any other matter or thing whatsoever and shall be
binding until all the Secured Obligations have been unconditionally and
irrevocably discharged in full.   11.2   This Charge is in addition to and shall
not merge with or otherwise prejudice or affect any banker’s lien, right to
combine and consolidate accounts, right of set-off or any other contractual
(including, without limitation, the Agreement) or other right or remedy or any
guarantee, lien, pledge, bill, note, charge or other security now or hereafter
held by or available to the Chargee.   12   CURRENCY   12.1   For the purpose
of, or pending the discharge of, any of the Secured Obligations the Chargee may,
in its sole discretion, convert any moneys received, recovered or realised in
any currency under this Charge (including the proceeds of any previous
conversion under this Clause) from their existing currency of denomination into
any other currency at such rate or rates of exchange and at such time as the
Chargee thinks fit.   12.2   No payment to the Chargee (whether under any
judgment or court order or otherwise) shall discharge the Secured Obligations in
respect of which it was made unless and until the Chargee shall have received
payment in full in the currency in which such Secured Obligations were incurred
and, to the extent that the amount of any such payment shall on actual
conversion into such currency fall short of such Secured Obligations expressed
in that currency, the Chargee shall have a further separate cause of action
against the Chargor and shall be entitled to enforce this Charge to recover the
amount of the shortfall.   13   COSTS

After default by the Chargor in any of its obligations hereunder, the Chargor
shall on demand pay to the Chargee the amount of all reasonable costs and
expenses and other liabilities (including stamp duty, and reasonable legal and
out of pocket expenses) which the Chargee incurs in connection with:

13.1   the preservation or exercise (or attempted preservation or exercise) of
any rights under or in connection with and the enforcement (or attempted
enforcement) of this Charge; or   13.2   dealing with or obtaining advice about
any matter or question arising out of or in connection with enforcing the
Chargee’s exercise of its rights under this Charge.   14   VARIATION AND
AMENDMENT

This Charge shall remain in full force and effect notwithstanding any amendments
or variations from time to time of the Agreement and no variation of this Charge
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.

15   ASSIGNMENT

The Chargor shall not be entitled to assign or transfer any of its rights,
benefits or obligations hereunder without the prior written consent of the
Chargee.



--------------------------------------------------------------------------------



 



8

The Chargee may assign or otherwise transfer the whole or any part of the
benefit of this Charge to any person to whom all or any part of its rights,
benefits and obligations under the Agreement are assigned or transferred and the
expression “the Chargee” wherever used herein shall be deemed to include the
assignees and other successors, whether immediate or derivative, of the Chargee,
who shall be entitled to enforce and proceed upon this Charge in the same manner
as if named herein. The Chargee shall be entitled to disclose any information
concerning the Chargor to any such assignee or other successor or any
participant or proposed assignee, successor or participant.

16   ENTIRE AGREEMENT

This Charge and the Agreement constitute the entire agreement and understanding
of the parties and supersede any previous agreement between the parties relating
to the subject matter of this Charge.

17   FURTHER ASSURANCE

The Chargor shall promptly execute all documents and do all things that the
Chargee may specify for the purpose of (a) securing and perfecting its security
over or title to all or any of the Charged Shares, or (b) enabling the Chargee
to vest all or part of the Charged Shares in its name or in the names of its
nominee(s), agent or any purchaser.

18   NOTICES   18.1   Without prejudice to any other method of service of
notices and communications provided by law, a demand or notice under this Charge
shall be in writing signed by an officer or agent of the Chargee or the Chargor,
as the case may be, and may be served on the Chargor or the Chargee, as the case
may be, by hand, by post, or by facsimile transmission. Any such notice or
communication shall be sent to the address or number of the Chargor as set out
below:       Chargor:

         
 
  [NAME]    
 
       
 
  Address:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
Facsimile Number:
   
 
 
 
   
 
       
 
  For the attention of:    
 
 
 
   

Chargee:
Introgen Therapeutics, Inc.
301 Congress Avenue, Suite 1850,



--------------------------------------------------------------------------------



 



9

Austin, Texas 78701
Facsimile Number: (512) 708-9311
For the attention of: Secretary

18.2   Any such notice or communication given by the Chargee shall be deemed to
have been received:

  18.2.1  
if sent by facsimile transmission, at the time of transmission, or the following
Business Day if transmitted after normal business hours;
    18.2.2  
if delivered personally (including being sent by courier), at the time of
delivery, or the following Business Day if delivered after normal business
hours; and
    18.2.3   if posted, on the fifth Business Day following the day on which it
was properly despatched by mail courier.

18.3   Any notice given to the Chargee shall be deemed to have been given only
on actual receipt by the Chargee.   18.4   In proving such service it shall be
sufficient to prove that the envelope containing such notice was addressed to
the address of the relevant party set out in sub-clause 18.1 (or as otherwise
notified by that party hereunder) and delivered either to that address or into
the custody of the postal authorities as a pre-paid recorded delivery,
registered post or airmail letter, or that the notice was transmitted by fax to
the fax number of the relevant party set out in sub-clause 18.1 (or as otherwise
notified by that party hereunder).   19   MISCELLANEOUS   19.1   No delay or
omission on the part of the Chargee in exercising any right or remedy under this
Charge shall impair that right or remedy or operate as or be taken to be a
waiver of it nor shall any single, partial or defective exercise of any such
right or remedy preclude any other or further exercise under this Charge of that
or any other right or remedy.   19.2   The Chargee’s rights powers and remedies
under this Charge and the Agreement are cumulative and are not, nor are they to
be construed as, exclusive of any rights, powers or remedies provided by law or
otherwise and may be exercised from time to time and as often as the Chargee
deems expedient.   19.3   Any waiver by the Chargee of any terms of this Charge
or any consent or approval given by the Chargee under it shall be effective only
if given in writing and then only for the purpose and upon the terms and
conditions (if any) on which it is given.   19.4   If at any time any one or
more of the provisions of this Charge is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction neither the
legality, validity or enforceability of the remaining provisions of this Charge
nor the legality, validity or enforceability of such provision under the law of
any other jurisdiction shall be in any way affected or impaired as a result.



--------------------------------------------------------------------------------



 



10

19.5   Any statement, certificate or determination of the Chargee as to the
Secured Obligations or (without limitation) any other matter provided for in
this Charge shall, in the absence of manifest error, be conclusive and binding
on the Chargor.   20   LAW AND JURISDICTION   20.1   This Charge is governed by,
and shall be construed in accordance with, the law of the Cayman Islands.   20.2
  The Chargor irrevocably agrees for the exclusive benefit of the Chargee that
the courts of the Cayman Islands shall have jurisdiction to hear and determine
any suit, action or proceeding and to settle any dispute which may arise out of
or in connection with this Charge and for such purposes irrevocably submits to
the jurisdiction of such courts.   21   COUNTERPARTS

This Charge may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.



--------------------------------------------------------------------------------



 



11

IN WITNESS WHEREOF this Charge has been executed and delivered as a deed the day
and year first above written.

                 
EXECUTED as a DEED
    )          
 
               
 
    )    
 
   
 
               
 
    )          
 
               
 
    )     [NAME]    
 
               
in the presence of:
    )          
 
               
Witness:
               
 
               
Signature:
               
 
               
Name of Witness:
               
 
               
Address of Witness:
               
 
               
EXECUTED as a DEED
    )          
 
               
for and on behalf of
    )    
 
   
 
               
INTROGEN THERAPEUTICS, INC.
    )     By:    
 
               
in the presence of:
    )     Title:    
 
               
Witness:
               
 
               
Signature:
               
 
               
Name of Witness:
               
 
               
Address of Witness:
               



--------------------------------------------------------------------------------



 



 

SCHEDULE 1

     
Amount or number of
  Description of
Charged Shares
  Shares
 
   
                    
  ordinary shares of US$0.00001 par value each in Gendux
 
  Pharmaceuticals, Ltd., a Cayman Islands company of PO
 
  Box 309GT, Ugland House, South Church Street, George
 
  Town, Grand Cayman, Cayman Islands.                             



--------------------------------------------------------------------------------



 



 

APPENDIX



--------------------------------------------------------------------------------



 



 

SHARE TRANSFER
The undersigned,                                         , (the “Transferor”),
for value received does hereby transfer to Introgen Therapeutics, Inc. (the
“Transferee”),                                          ordinary shares of par
value US$0.00001 each standing in its name in the undertaking called Gendux
Pharmaceuticals, Ltd. to hold the same unto the Transferee.

     
Signed by the Transferor
   
 
   
in the presence of:
   
 
   
 
Witness
   
 
   
 
Name
   
 
   
Signed by the Transferee
   
 
   
in the presence of:
   
 
   
 
Witness
   
 
   
 
Introgen Therapeutics, Inc.
   
 
   
Dated this                                          day of June, 2007
   



--------------------------------------------------------------------------------



 



 

EXHIBIT C
IRREVOCABLE PROXY



--------------------------------------------------------------------------------



 



 

IRREVOCABLE PROXY
GENDUX PHARMACEUTICALS, LTD.
The undersigned,                     , being the legal owner of
                     ordinary shares of par value US$0.00001 each (the “Shares”)
in the share capital of Gendux Pharmaceuticals, Ltd. (the “Company”), a company
incorporated in the Cayman Islands, hereby makes, constitutes and appoints
Introgen Therapeutics, Inc. (the “Attorney”) as the true and lawful attorney and
proxy of the undersigned with full power to appoint a nominee or nominees to act
hereunder from time to time and to vote the Shares at all general meetings of
shareholders or stockholders of the Company with the same force and effect as
the undersigned might or could do and to requisition and convene a meeting or
meetings of the shareholders of the Company for the purpose of appointing or
confirming the appointment of new directors of the Company and/or such other
matters as may in the opinion of the Attorney be necessary or desirable for the
purpose of implementing the Restricted Stock Purchase Agreement referred to
below and the undersigned hereby ratifies and confirms all that the said
attorney or its nominee or nominees shall do or cause to be done by virtue
hereof.
The Attorney, Gendux Pharmaceuticals, Ltd. and                      have entered
into a Restricted Stock Purchase Agreement dated on or about the date hereof
(the “Restricted Stock Purchase Agreement”).
This power and proxy is given to secure a proprietary interest of the donee of
the power and is irrevocable and shall remain irrevocable as long as the
Restricted Stock Purchase Agreement is in force. This proxy shall be governed by
the laws of the Cayman Islands.
IN WITNESS whereof this instrument has been duly executed and delivered as a
deed this ___ day of June, 2007 as a deed.

                 
EXECUTED as a DEED      )
   
)
)    


 
   
 
    )     Name:                         
 
               
in the presence of:
    )          
 
               
Witness:
               
 
               
Signature:
               
 
               
Name of Witness:
               
 
               
Address of Witness:
               



--------------------------------------------------------------------------------



 



 

IF YOU WISH TO MAKE A SECTION 83(B)
ELECTION, THE FILING OF SUCH ELECTION
IS YOUR RESPONSIBILITY.



--------------------------------------------------------------------------------



 



2

THE FORM FOR MAKING THIS
SECTION 83(B) ELECTION IS ATTACHED TO
THIS AGREEMENT AS EXHIBIT D.
YOU MUST FILE THIS FORM WITHIN 30
DAYS OF PURCHASING THE SHARES.
YOU (AND NOT THE COMPANY OR ANY OF
ITS AGENTS) SHALL BE SOLELY
RESPONSIBLE FOR FILING SUCH FORM
WITH THE IRS, EVEN IF YOU REQUEST THE
COMPANY OR ITS AGENTS TO MAKE THIS
FILING ON YOUR BEHALF AND EVEN IF THE
COMPANY OR ITS AGENTS HAVE
PREVIOUSLY MADE THIS FILING ON YOUR
BEHALF.
The election should be filed by mailing a signed election form by
certified mail, return receipt requested to the IRS Service Center
where you file your tax returns. See <www.irs.gov>



--------------------------------------------------------------------------------



 



 

EXHIBIT D
ELECTION UNDER SECTION 83(b) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in his or her gross income
the amount of any compensation taxable to him or her in connection with his or
her receipt of the property described below:
     1. The name, address and taxpayer identification number of the undersigned
are as follows:

         
 
  NAME OF TAXPAYER:                                            SPOUSE:
                                                            
 
       
 
  TAXPAYER’S ADDRESS:    
 
       
 
       
 
       
 
       
 
       
 
  TAXPAYER ID #:                                            SPOUSE’S ID #:
                                                            

     2. The property with respect to which the election is made is described as
follows:                                 shares (the “Shares”) of the Ordinary
Shares of Gendux Pharmaceuticals, Ltd.
     3. The date on which the property was transferred is: June
                    , 2007
     4. The taxable year for which the election is made is: 2007
     5. The property is subject to the following restrictions: The Shares may be
repurchased by Introgen Therapeutics, Inc., or its assignee, upon the occurrence
of certain events. This right lapses with regard to a portion of the Shares over
time.
     6. The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $                    .
     7. The amount, if any, paid for such property: $                    .
     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
     The undersigned understand(s) that the foregoing election may not be
revoked except with the consent of the Commissioner.

         
Dated:                                         
 
 
   
 
                      , Taxpayer    
 
        The undersigned spouse of taxpayer joins in this election.    
 
       
Dated:                                         
 
 
Spouse of Taxpayer    

 